In The

                          Court of Appeals

             Ninth District of Texas at Beaumont

                           __________________

                          NO. 09-22-00067-CV
                           __________________


             IN THE INTEREST OF G.S.G. AND Z.M.G.

__________________________________________________________________

           On Appeal from the County Court at Law
                     Orange County, Texas
                   Trial Cause No. C200744-D
__________________________________________________________________

                     MEMORANDUM OPINION

     Following a bench trial, the trial court terminated Mother’s and

Father’s parent-child relationships with their children, nine-year-old

G.S.G. (Gina) and six-year-old Z.M.G. (Zelda). 1 As to Mother, the trial

court found by clear and convincing evidence that Mother:

     (1) knowingly placed or knowingly allowed the children to remain
         in conditions or surroundings that endangered the physical or
         emotional well-being of the children, pursuant to §
         161.001(b)(1)(D), Texas Family Code;

     1To   protect the identities of Mother, Father, and their children, we
use pseudonyms in the opinion in place of names. See Tex. R. App. P.
9.8(a), (b).
                                      1
     (2) engaged in conduct or knowingly placed the children with
         persons who engaged in conduct which endangered the physical
         or emotional well-being of the children, pursuant to §
         161.001(b)(1)(E), Texas Family Code;
     (3) constructively abandoned the children, who have been in the
         permanent or temporary managing conservatorship of the
         Department of Family and Protective Services for not less than
         six months along with the additional findings required in
         section 161.001(b)(1)(N) of the Texas Family Code;
     (4) failed to comply with the provisions of a court order establishing
         the actions Mother had to follow to have her children returned
         after they were placed with the Department of Family and
         Protective Services for not less than nine months following their
         removal for abuse or neglect, pursuant to § 161.00(b)(1)(O),
         Texas Family Code; and
     (5) used a controlled substance, as defined by Chapter 481, Health
         and Safety Code, in a manner that endangered the health or
         safety of the child, and then failed to complete a court-ordered
         substance abuse treatment program or complete a court-
         ordered substance abuse treatment program and continued to
         abuse a controlled substance in a manner that endangered the
         health or safety of her children. 2

     As to Father, the trial court found that Father filed “an unrevoked

or irrevocable affidavit of relinquishment of parental rights as provided

by Chapter 161, Texas Family Code[.]” Finally, the trial court found that

terminating Mother’s and Father’s parent-child relationships with Gina

and Zelda is in their best interest. After the trial court signed the order

terminating Mother’s and Father’s parental rights, Mother appealed.

Father, however, did not.


     2See   Tex. Fam. Code. Ann. § 161.001(b)(1)(D), (E), (N), (O), (P).
                                    2
     On appeal, Mother’s court-appointed attorney filed a brief. The

brief provides the Court with a professional evaluation of the record.

According to Mother’s brief, no arguable grounds exist to support

Mother’s appeal. 3 Mother’s attorney certified that he sent Mother a copy

of the brief. Upon receiving the attorney’s brief, the Clerk of the Ninth

Court of Appeals notified Mother she had until May 20, 2022, to file a pro

se response to the brief with the Court. But the appellate record shows

that Mother failed to respond.

     We have independently reviewed the record. Based on our review,

we find Mother’s appeal to be frivolous. Accordingly, we need not appoint

another attorney to re-brief the appeal. 4

     For the above reasons, the trial court’s judgment is

     AFFIRMED.

                                             _________________________
                                                  HOLLIS HORTON
                                                       Justice


Submitted on June 15, 2022
Opinion Delivered July 14, 2022

Before Golemon, C.J., Kreger and Horton, JJ.

     3See  Anders v. California, 386 U.S. 738 (1967); In re L.D.T., 161
S.W.3d 728, 731 (Tex. App.—Beaumont 2005, no pet.).
     4Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

                                    3